Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
Claims 1-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term "about" in claims 1,3-8,10-11 is a relative term which renders the claim indefinite.  The term "about" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  Paragraph [0024] describes the term “about” in a broad nature and fails to adequately describe the term about to be limited to within, for example, 1% or 5% or 10% or 30% of the numerical value.
Claims 1 and 2 refer to “capsular bend” which is not adequately defined in the specification or claims.
Claims 1, 2 and 10 refer to “increased vault height” which is unclear if the claims attempt to define structural property (such as a dimension of the static lens) or a functional property of the lens when implanted in a particular eye.
Claims 4-8 are indefinite because the claims fail to further limit the claim from which they depend. Claim 3 recites a range of between about 45 degrees and about 90 degrees while the ranges of claims 4-8 extend below about 45 degrees.
Claim 11 recites “lens of any one of claim 10”.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-9 is/are rejected under 35 U.S.C. 102a(1) as being anticipated by Paul et al. USPN 6468306 (“Paul”).
Regarding claim 1, Paul discloses multiple ophthalmic lenses having an optic with opposing anterior and posterior surfaces and an edge therebetween defining an acute angle between the posterior surface and edge (see column 3 lines 41-62 and Figures 7-18,20).  Figure 14a show angled haptics providing an increased vault height as best understood.  Regarding the limitation as to at least one of the angle or the increased vault height is configured to increase pressure on a capsular bend, Applicant’s disclosure (see Abstract) describes optics with sharp edges (less than 90 degrees) or increased vault height accomplish this function to reduce PCO.  Therefore Paul inherently meets the claimed function.
Regarding claim 2, Paul discloses a combination of increased vault height and acute angles to reduce PCO (see at least Fig 14a).
Regarding claim 3-8, Paul discloses acute angles of 45-90 degrees and less than 85,80,70,60, and 50 degrees as described supra.
Regarding claim 9, the diameter at the posterior surface may be larger than the anterior surface.  See Figures 7-18,20.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 10-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Paul as applied to claims 1-9 above, and further in view of Kellan USPUB20070239274 or Jansen USPN 6533814.
Paul, as described supra, meet the limitations of claims 10-11 but lacks the express disclosure of the increased vault height as between about 0.35mm to about 1.5mm and the optic diameter as between about 6mm and about 8mm.  Paul does disclose at column 14 lines 22-36 that the angle of the haptic members should provide enough bias to seal the edges against the capsule to prevent PCO, and column 9 lines 2-7 teach optic diameters between 6-8mm are suitable.  
Kellan teaches IOLs were well known to include vault heights of 1mm (paragraph [0032]) and optic diameters of 6mm (paragraph [0030]).
Jansen teaches IOLs were well known to include vault heights in the range of about 0.35-1.5mm and optic diameters of about 6-8mm (see column 2 lines 18-40).
Therefore it would have been obvious before the effective filing date of the claimed invention to modify the IOL of Paul to include optic diameter of about 6-8mm and vault height dimensions of about 0.35-1.5mm as taught in Kellan or Jansen in order to provide an IOL with dimensions known to be suitable in the art for treating conditions of the human eye.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM H MATTHEWS whose telephone number is (571)272-4753.  The examiner can normally be reached on Monday-Friday (9-5).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerrah Edwards can be reached on 408-918-7557.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WILLIAM H MATTHEWS/Primary Examiner, Art Unit 3774